Citation Nr: 1618150	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-46 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder, to include as secondary to the service-connected degenerative disc disease at L3-L4 and/or degenerative disc disease of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) at L3-L4.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was before the Board in September 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left shoulder

The Veteran claims that his left shoulder disability is related to service or to his service-connected back and cervical spine disabilities.  In the January 2016 informal hearing presentation, the Veteran's representative argued in the Veteran's left shoulder disability was caused by his service-connected right shoulder disability.  On remand, an etiology opinion addressing this new theory of entitlement should be obtained.
DDD at L3-L4

In December 2014, the Veteran was afforded a VA examination for DDD at L3-L4.   The examiner reported that flexion was to 50 degrees.  The examiner noted that there was functional loss due to pain, but the range of motion of the back did not indicate the point at which pain began.  In June 2012, the Veteran also received a VA examination for his thoracolumbar spine, but the examiner noted that the claims file was not reviewed.  Although the examiner appears to have received a history of the Veteran's back from the Veteran, the claims file includes an extensive history of back surgeries as recently as 2010 which would be relevant to his claim.  Furthermore, the Veteran reported back pain of 6/10 in June 2012 while the Veteran reported back pain of 8/10 during the December 2014 examination.  Although it is unclear at what degree his back pain began during range of motion testing during the December 2014 examination, the examiner noted that flexion was to 50 degrees which is significantly less motion than the findings in the June 2012 examination which found that he could flex to 90 degrees with pain at 70 degrees.  In light of these deficiencies, the Board concludes that a new examination is needed to determine the current severity of his back disability.  
 
TDIU

Further development and adjudication of the Veteran's claim for increase for the spine and claim for service connection for the left shoulder may provide evidence in support of his claim for a TDIU. The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.




Letter

The September 2014 Board remand stipulated that the AMC/RO obtain the names and addresses of all medical care providers who treated the Veteran since 2008.  The AMC sent a letter to the Veteran in October 2014 that requested records generally and not since 2008.  While the case is in remand status, a letter should be sent to the Veteran asking specifically for names and address of all medical care providers who treated the Veteran since 2008.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide all names and address of all medical care providers who treated the Veteran since 2008.  After securing the necessary releases from the Veteran, obtain these records.

2. Obtain VA treatment records since February 2012 and associate them with the claims file.

3. After the above development is complete, return the claims file to the provider who conducted the December 2014 examination and provided the January 2015 addendum, if available, for an addendum addressing the Veteran's left shoulder disability.  The examiner should be requested to review the file and her examination report.  

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present left shoulder disability is cause or aggravated (permanently (chronically) worsened) beyond normal progression by the Veteran's service-connected right shoulder disability.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinion, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the nature, onset and continuity of symptoms.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the December 2014 examiner is not available, another competent professional may provide the opinion after reviewing the December 2014 and January 2015 reports and the claims file.  

If the examiner is unable to offer any of the requested opinions, the examiner should offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability and any radiculopathy.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use and functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine.  The examiner should be asked to specify the point (degree) during motion that the Veteran's experiences pain.  The examiner should also describe any neurological deficits associated with the low back disability, to include a description of the current radiculopathy. 

The examiner should address the functional and occupational impairment due to his service-connected disabilities, jointly, as they relate to his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


